UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended April 30, 201 7 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-11306 VALUE LINE, INC. (Exact name of registrant as specified in its charter) New York 13-3139843 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 551 Fifth Avenue, New York, New York 10176-0001 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (212) 907-1500 Securities registered pursuant to Section 12(b) of the Act: Common Stock, $0.10 par value The NASDAQ Capital Market (Title of class) (Name of each exchange on which registered) Securities registered pursuant to Section 12 (g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [ ] Yes [X] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. [ ] Yes [X] No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes [ ] No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulations S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ]Non-accelerated filer [X ]Smaller reporting company [ ] Emerging growth company[ ] If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X ] The aggregate market value of the registrant's voting and non-voting common stock held by non-affiliates at October 31, 2016 was $19,367,784. There were 9,709,312 shares of the registrant’s Common Stock outstanding at June 30, 2017. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s Proxy Statement relating to the registrant’s 201 7 Annual Meeting of Shareholders, to be held on September 27 , 201 7 , are incorporated by reference into Part III of this Annual Report on Form 10-K where indicated. TABLE OF CONTENTS PARTI Item1 Business 5 Item1A Risk Factors 15 Item1B Unresolved Staff Comments 18 Item2 Properties 18 Item3 Legal Proceedings 19 Item4 Mine Safety Disclosures 19 PARTII Item5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 20 Item6 Selected Financial Data 22 Item7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item7A Quantitative and Qualitative Disclosures About Market Risk 41 Item8 Financial Statements and Supplementary Data 44 Item9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 46 Item9A Controls and Procedures 46 Item9B Other Information 47 PARTIII Item10 Directors, Executive Officers, and Corporate Governance 48 Item11 Executive Compensation 49 Item12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 50 Item13 Certain Relationships and Related Transactions and Director Independence 50 Item14 Principal Accounting Fees and Services 52 PARTIV Item15 Exhibits and Financial Statement Schedules 53 Value Line, the Value Line logo, The Most Trusted Name In Investment Research, “Smart research. Smarter investing”, The Value Line Investment Survey, Value Line Select, Timeliness and Safety are trademarks or registered trademarks of Value Line Inc. and/or its affiliates in the United States and other countries. All other trademarks are the property of their respective owners. 2 Cautionary Statement Regarding Forward-Looking Information This report contains statements that are predictive in nature, depend upon or refer to future events or conditions (including certain projections and business trends) accompanied by such phrases as “believe”, “estimate”, “expect”, “anticipate”, “will”, “intend” and other similar or negative expressions, that are “forward-looking statements” as defined in the Private Securities Litigation Reform Act of 1995, as amended. Actual results for Value Line, Inc. (“Value Line” or “the Company”) may differ materially from those projected as a result of certain risks and uncertainties, including but not limited to the following: ● maintaining revenue from subscriptions for the Company’s digital and print published products; ● changes in market and economic conditions, including global financial issues; ● protection of intellectual property rights; ● dependence on non-voting revenues and non-voting profits interests in EULAV Asset Management, a Delaware statutory trust (“EAM” or “EAM Trust”), which serves as the investment advisor to the Value Line Funds and engages in related distribution, marketing and administrative services; ● fluctuations in EAM’s assets under management due to broadly based changes in the values of equity and debt securities, redemptions by investors and other factors, and the effect these changes may have on the valuation of EAM’s intangible assets; ● dependence on key personnel; ● competition in the fields of publishing, copyright data and investment management; ● the impact of government regulation on the Company’s and EAM’s businesses; ● availability of free or low cost investment data through discount brokers or generally over the internet; ● terrorist attacks, cyber attacks and natural disasters; ● other risks and uncertainties, including but not limited to the risks described in Item 1A, “Risk Factors” herein; and other risks and uncertainties arising from time to time. These factors are not necessarily all of the important factors that could cause actual results to differ materially from those expressed in any of our forward-looking statements. Other unknown or unpredictable factors which may involve external factors over which we may have no control or changes in our plans, strategies, objectives, expectations or intentions, which may happen at any time at our discretion, could also have material adverse effects on future results. Except as otherwise required to be disclosed in periodic reports required to be filed by public companies with the SEC pursuant to the SEC's rules, we have no duty to update these statements, and we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. In light of these risks and uncertainties, current plans, anticipated actions, and future financial conditions and results may differ from those expressed in any forward-looking information contained herein. 3 Explanatory Notes References in this Annual Report on Form 10-K for the fiscal year ending April 30, 2017, to “the Company”, “Value Line”, “we”, “us” and “our” refer to Value Line, Inc. and its consolidated subsidiaries, unless the context otherwise requires. In addition, unless the context otherwise requires, references to: “fiscal 2017” are to the twelve month period from May 1, 2016 to April 30, 2017; “fiscal 2016” are to the twelve month period from May 1, 2015 to April 30, 2016; “fiscal 2015” are to the twelve month period from May 1, 2014 to April 30, 2015; the “Adviser” or “EAM” are to EULAV Asset Management Trust, a Delaware business statutory trust; the “Distributor” or “ES” are to EULAV Securities LLC, a Delaware limited liability company wholly owned by EAM; “EAM LLC” are to EULAV Asset Management LLC, a Delaware limited liability company and wholly-owned former subsidiary of the Company, which prior to the Restructuring Date, was the adviser to the Value Line Funds; “ESI” are to EULAV Securities, Inc., a New York corporation and wholly-owned subsidiary of the Company which, prior to the Restructuring Date was the distributor of the Value Line Funds; the “EAM Declaration of Trust” are to the EAM Declaration of Trust dated December 23, 2010; the “Restructuring Date” are to December 23, 2010, the effective date of the Restructuring Transaction; the “Restructuring Transaction” are to the restructuring of the Company’s asset management and mutual fund distribution businesses whereby (1) ESI was restructured into ES, (2) the Company transferred 100% of its ownership interest in ES to EAM LLC, (3) EAM LLC was converted into EAM and (4) the capital structure of EAM was established so that the Company owns only non-voting revenue and non-voting profits interests of EAM, and each of five individuals owns 20% of the voting profits interests of EAM; and the “Value Line Funds” or the “Funds” are to the Value Line Mutual Funds registered under the Investment Company Act of 1940 for which EAM serves (and, prior to the Restructuring Date, EAM LLC served) as investment adviser. 4 Part I Item 1. BUSINESS. Value Line, Inc. is a New York corporation headquartered in New York City and formed in 1982. The Company's core business is producing investment periodicals based on underlying research and making available copyright data, including certain Proprietary Ranking System and other proprietary information, to third parties under written agreements for use in third-party managed and marketed investment products and for other purposes. Value Line markets under well-known brands including Value Line
